Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1670
                       Lower Tribunal No. 19-18372
                          ________________


                          Cordis Corporation,
                                  Appellant,

                                     vs.

                            Stephen Young,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, David C. Miller, Judge.

     Crowell & Moring LLP, and Vincent J. Galluzzo (Washington, D.C.);
and Wallen Kelley, and John D. Golden, for appellant.

     Searcy Denney Scarola Barnhart & Shipley, P.A., and Joseph R.
Johnson (West Palm Beach), for appellee.


Before HENDON, MILLER, and BOKOR, JJ.

     PER CURIAM.
      Cordis Corporation (“Cordis”) appeals from a non-final order denying

its motion to dismiss on the ground of forum non-conveniens. We affirm.

      The plaintiff, Stephen Young, brought a product liability suit against

Cordis, alleging that defects in the Cordis OptEase Retrievable Inferior

Vena Cava Filter (“Cordis IVC Filter”) caused his injuries. The plaintiff is a

citizen and resident of the state of New Mexico. 1       Cordis is a Florida

corporation and maintains an office in Miami Lakes, Florida. Cordis’s Miami

Lakes office is the central location for handling product complaints, quality

control, risk management, training, and regulatory compliance involving the

Cordis IVC Filter.

      Following a hearing, the trial court denied Cordis’s motion to dismiss

on the ground of forum non conveniens. Based on our review of the record,

including the trial court’s order addressing each of the forum non

conveniens factors, 2 we conclude that the trial court did not abuse its

discretion in denying the motion. As such, we affirm the order under review.


1
 At the time of the Cordis IVC Filter implantation, the plaintiff was a citizen
of the Commonwealth of Massachusetts.
2
  The analysis for forum non conveniens is well established in Florida law.
See Cortez v. Palace Resorts, 123 So. 3d 1085 (Fla. 2013); Kinney Sys.,
Inc. v. Cont’l Ins. Co., 674 So. 2d 86 (Fla. 1996); Abeid-Saba v. Carnival
Corp., 184 So. 3d 593, 599 (Fla. 3d DCA 2016); Telemundo Network Grp.,
LLC v. Azteca Int'l Corp., 957 So. 2d 705, 709 (Fla. 3d DCA 2007); Fla. R.
Civ. P. 1.061(a).

                                      2
Aerolineas Argentinas, S.A. v. Gimenez, 807 So. 2d 111, 113 (Fla. 3d DCA

2002) (stating that decision to grant or deny a forum non conveniens

motion for dismissal rests in the sound discretion of the trial court).

      Affirmed.




                                       3